Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 10, 2020

The Court of Appeals hereby passes the following order:

A20A2031. WASEEM DAKER v. TIMOTHY WARD, COMMISSIONER,
    GEORGIA DEPARTMENT OF CORRECTIONS.

      Waseem Daker has filed an original mandamus action in this Court, asking this
Court to compel the Commissioner of the Georgia Department of Corrections to
provide him copies of his inmate account statement and access to photocopying for
filing a civil action against the Department of Corrections in the superior court.1 This
case is not, however, subject to original mandamus relief by our Court.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,
specific performance, quo warranto, and injunction.” Brown v. Johnson, 251 Ga. 436,
436 (306 SE2d 655) (1983). Moreover, mandamus will issue “only if (1) no other
adequate legal remedy is available to effectuate the relief sought; and (2) the
applicant has a clear legal right to such relief.” Bibb County v. Monroe County, 294
Ga. 730, 734 (2) (755 SE2d 760) (2014).
      This is not one of the extremely rare instances in which this Court will exercise
original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738

      1
        Daker attempted to file a civil complaint against the Department of
Corrections regarding the taking of some of his personal belongings. The trial court
denied the filing, in part, because Daker failed to provide a copy of his inmate
account statement. Daker filed an application for discretionary appeal from that order,
which this Court denied. See Case No. A20D0411 (denied July 16, 2020)
SE2d 614) (2013). Until Daker has pursued mandamus relief in superior court and
obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction. See
Brown, 251 Ga. at 436-437. Accordingly, this petition for a writ of mandamus is
hereby DISMISSED.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/10/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.